Filed 1/6/21 P. v. Million CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




 THE PEOPLE,                                                                                   C091531

                    Plaintiff and Respondent,                                     (Super. Ct. No. 62-155484)

           v.

 DUSTIN MATTHEW MILLION,

                    Defendant and Appellant.




         Appointed counsel for defendant Dustin Matthew Million filed an opening brief
setting forth the facts of the case and asking this court to review the record to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After reviewing the entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 123-124.)


                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
       In August 2017, defendant possessed a deadly weapon commonly known as a
collapsible baton. The district attorney subsequently charged defendant with possession
of a deadly weapon (Pen. Code, § 22210),1 along with two other felonies, fraudulent
possession of personal identifying information of 10 or more victims (§ 530.5, subd.
(c)(3)) and purchase or receipt of a stolen vehicle (§ 496d, subd. (a)).
       In November 2017, defendant filed a demand under section 1381 that he be
brought to trial within 90 days, declaring that he was currently sentenced and serving
more than 90 days in the Wayne Brown Correctional Facility in Nevada County.
       Between December 2017 and January 2018, the Placer County District Attorney
made three formal requests for defendant to be produced from Nevada County to Placer
County for hearings. The first and third of the district attorney’s requests were denied
because defendant had not yet been sentenced for his crimes in Nevada County. The
district attorney’s second request was denied because defendant was “out to court” in
another county.
       On April 6, 2018, after he had “finished his time” in Nevada County, defendant
appeared in the Placer County Superior Court and was appointed counsel. The trial court
ordered defendant confined and set his bail at $10,000. Six days later, the trial court
granted defendant’s release with a GPS monitoring system, and noted that defendant was
not waiving his section 1381 demand.
       Defendant later moved to dismiss the charges filed against him pursuant to section
1381. The district attorney opposed the motion. After hearing arguments from both
sides, the trial court issued a written decision denying defendant’s motion as premature
and procedurally defective. In the “court’s view, by the terms of the statute, the




1      Undesignated statutory citations are to the Penal Code.

                                              2
defendant’s one and only written demand to be brought to trial under [section] 1381 was
not proper and was premature.” The court went on to state, “The statute requires, as a
precondition to the demand for trial and obtaining relief, a conviction and sentencing. . . .
The defendant could have filed a timely request under [section] 1381, upon being
sentenced in either of [two other] counties while being in custody for longer than 90 days.
He failed to do so. Accordingly, he is not entitled to relief.”
         Defendant subsequently pleaded no contest to possession of a deadly weapon in
exchange for a stipulated term of 16 months in state prison. The remaining charges, as
well as charges in an unrelated pending matter, were dismissed with a Harvey2 waiver.
The trial court immediately sentenced defendant in accordance with the terms of his plea
agreement. The court also ordered defendant to pay various fines and fees and awarded
him 181 days of custody credit.
         Defendant appeals from the judgment, having obtained a certificate of probable
cause.
                                       DISCUSSION
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to Wende, we find no
arguable error that would result in a disposition more favorable to defendant.
Accordingly, we affirm the judgment.




2        People v. Harvey (1979) 25 Cal.3d 754.

                                              3
                                  DISPOSITION
     The judgment is affirmed.



                                                KRAUSE   , J.



We concur:



     ROBIE              , Acting P. J.




     HOCH               , J.




                                         4